Citation Nr: 0010135	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
asthma.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cataracts.  

3.  Entitlement to compensation under 38 U.S.C.A.§ 1151 for 
bruxism.  

4.  Entitlement to service connection for bruxism as 
secondary to service-connected nervous disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In May 1998, the Board remanded the veteran's claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for asthma is not plausible.  

2.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for cataracts is not plausible.  

3.  The claim entitlement to compensation under 38 
U.S.C.A.§ 1151 for bruxism is not plausible.  

4.  The claim of entitlement to service connection for 
bruxism as secondary to service-connected nervous disability 
is not plausible.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for asthma is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

2.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for cataracts is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).  

3.  The claim entitlement to compensation under 38 
U.S.C.A.§ 1151 for bruxism is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

4.  The claim of entitlement to service connection for 
bruxism as secondary to service-connected nervous disability 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

1151 Claims

Two discrete types of evidence must be present in order for a 
veteran's claim for § 1151 benefits to be well grounded: (1) 
There must be competent evidence of a current disability, 
usually shown by a medical diagnosis. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); and (2) There must be 
competent evidence of a nexus between the medical treatment 
provided and the current disability. Such a nexus must be 
shown by medical evidence. See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected." 38 U.S.C.A. § 1151 (West 
1991).

In 1991, the United States Court of Veterans Appeals (Court) 
(now the United States Court of Appeals for Veterans Claims) 
(hereinafter, "the Court") invalidated 38 C.F.R. § 
3.358(c)(3), a portion of the regulation utilized in deciding 
claims under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 
(Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 
S. Ct. 552 (1994).  The United States Supreme Court (Supreme 
Court) in affirming the Court's decision held that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA. Id.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 stated that where it is determined that there 
is additional disability resulting from an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability. 38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1998).  However, in a precedent opinion, the VA Office 
of General Counsel held that all claims for benefits under 38 
U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date. See VAOPGCPREC 40-97 (December 31, 1997).

In this case, the veteran submitted his claims for benefits 
pursuant to 38 U.S.C.A. § 1151 prior to October 1, 1997.  
Therefore, as the recent amendments to 38 U.S.C.A. § 1151 are 
not applicable in this case.  

Background

The veteran contends, and so testified in June 1996, that he 
was treated by VA for glaucoma in 1980 and that the 
medication prescribed caused the development of asthma in 
1982.  He states that asthma was diagnosed in 1988.  He also 
argues that he developed cataracts due to being given the 
wrong prescription for correction of astigmatism.  The 
veteran avers bruxism was misdiagnosed by VA and thus there 
was a delay in proper treatment.  

VA medical treatment records show that the veteran was 
treated for glaucoma beginning in 1980 with Timoptic, an eye 
drop medication.  Records show continuous treatment in the 
1980's for eye complaints including glaucoma.  Chronic 
bronchitis was diagnosed in February 1988, and COPD was 
diagnosed in June 1991.  In an October 1991 memorandum, a VA 
physician stated that the veteran's medical chart had been 
reviewed and that it was well documented that the veteran had 
glaucoma.  It was reported that the condition was properly 
treated with eye drops.  It was stated that with any anti-
glaucoma eye drops there was a possibility of exacerbated 
bronchial asthma due to systemic absorption of the beta-2 
agonist eye drops.  It was further reported that this 
happened with the veteran since he had a proclivity for 
asthma exacerbated by the systemic absorption of his eye 
drops.  The physician reported that the appropriate changes 
were made in the type of eye drops to reduce the asthma 
symptoms.  The examiner stated that he found no evidence that 
the veteran was given the wrong lens prescription and he also 
reported that the side effect of exacerbated asthma from the 
eye drops to be within the normal course of treatment for 
glaucoma.  It was stated that the veteran did not have his 
bronchial asthma caused or exacerbated by any carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instances of indicated fault on the part of VA.  

VA medical records show a diagnosis of cataracts in 1991, and 
asthma was diagnosed in March 1992.  VA dental records show 
that bruxism was found in June 1994. In a March 1996 letter, 
Gary B. Wood, M.D., a VA medical advisor, stated the 
following

1.  As to the etiology of the veteran's asthma:

A diagnosis was established in 1988, and that 
control medication has been used since that time.  
It was stated that the use of beta agonist eye 
drops provided adequate control of glaucoma and 
that these medications sometimes aggravate the 
symptoms of asthma, and/or interfere with the 
efficiency of asthma control medication.  It was 
stated that there was no pharmacological evidence 
that this class of medication would cause asthmatic 
disorders to develop.  The physician concluded that 
bronchial asthma diagnosed in the veteran was of 
unknown cause and could not be reasonably ascribed 
to the long term use of beta-2-agonist eye drops.   

2.  As to the veteran's cataracts: 

The records showed precise time of recognition of 
cataract signs and symptoms, which required removal 
in 1994.  It was stated that the veteran had had 
regular and at times quite frequent ophthalmic 
examinations and treatment for eye symptoms, visual 
acuity and later for glaucoma.  The examiner 
reported that there was no medical statement of 
etiology of the veteran's cataracts and that 
ophthalmology texts indicate that no classification 
of cataracts was satisfactory and further note that 
the great majority are age related.  The examiner 
concluded that the documented extensive reports of 
eye examinations in the veteran's records provided 
no basis to relate ocular cataract formation or 
aggravation to any of the diagnostic procedures or 
treatments given.  

3.  As to the issue of bruxism, the examiner stated:

Dental records indicated temporomandibular joint 
symptoms and dental abrasion compatible with the 
syndrome of bruxism.  It was noted that a dental 
prosthesis was provided.  The examiner stated that 
this condition was of unknown cause and has been 
termed a habit with suggestions that sedative 
and/or tranquilizer medication might aid control.  
It was concluded that the findings of record were 
not a basis for inclusion of bruxism as a service 
connected disability.  


Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded. The Court has held that a well- 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation. Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § [5107(a)].  The Court has also held that although 
a claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required." Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded. See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu, 2 Vet. App. at 494 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

Based upon the evidence of record, the Board finds that the 
veteran has not submitted competent evidence demonstrating 
that there is a nexus between his treatment by VA and his 
asthma, cataracts or bruxism.  Although the record shows that 
he was treated with medication for glaucoma, there is of 
record no showing by way of medical nexus, that the treatment 
contributed to the development of or exacerbation of asthma 
beyond the normal course of treatment.  Neither is there 
medical evidence of a nexus between treatment by VA and 
either cataracts or bruxism.  In effect there is no competent 
medical evidence relating the veteran's development or 
exacerbation of asthma beyond the normal course of treatment, 
and no medial evidence relating his cataracts or bruxism to 
his VA treatment.  However, there is of record medical 
opinions which state that there is no relationship between 
the disabilities and VA treatment.  VA law requires competent 
evidence of a nexus between the incurrence or aggravation of 
an injury and the present disability to well ground a claim. 
Id.

In this case, the only other evidence of a causal 
relationship between the disabilities and VA medical 
treatment is the veteran's own opinion through statements and 
testimony at his June 1996 hearing.  Although the veteran 
believes he has medical 

disabilities related to VA treatment, and he is competent to 
testify as to symptoms he experiences, he is not competent to 
provide a medical opinion because this requires specialized 
medical knowledge. Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  Consequently, the Board finds that the 
veteran has not submitted evidence of well-grounded claims.  
38 U.S.C.A. § 5107(a).

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Most helpful would be 
medical opinions linking any current findings with VA 
treatment.  Robinette v. Brown, 8 Vet. App. 69 (1995).


Secondary Service Connection for Bruxism

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1999).  See Allen v. Brown, 8 Vet. App. 448 
(holding that when aggravation of a non-service-connected 
disorder is proximately due to or is the result of a service-
connected disability, that extent of aggravation is service 
connected on a secondary basis).  A claim for secondary 
service connection, like all claims, must be well-grounded. 
Reiber v. Brown, 7 Vet. App. 513 (1995).  Generally, when a 
veteran contends that his or her service-connected disability 
has caused a new disability, he or she must submit competent 
medical evidence of a causal relationship directly between 
the two disabilities to establish a well-grounded claim.  
Jones v. Brown, 7 Vet. App. 134 (1994).  Where a 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required to establish that the claim is well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As stated 
above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990), the 
Court defined a well-grounded claim as a plausible claim, one 
which is meritorious on its own or capable of 

substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The test is an objective one which 
explores the likelihood of prevailing on the claim under the 
applicable standards.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the claim need not be conclusive, it 
must be accompanied by evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  38 U.S.C.A. § 5107 (West 1991).  

The record shows that the veteran was granted service 
connection for a nervous disability in November 1947.  The 
record also shows that he has been treated for bruxism as 
noted above.  However, there is nothing in the record to show 
that the veteran's bruxism is related to his service-
connected nervous disability.  As noted in the above 
mentioned VA physician's statement of March 1996, the 
disorder was stated to be of unknown origin.  In addition, 
the record does not reflect any medical evidence which shows 
that the veteran's bruxism is aggravated by his service-
connected nervous disability.  In sum, the veteran has not 
submitted medical evidence of a nexus between his bruxism and 
his service-connected nervous disability either due to 
causation or due to aggravation.  Thus the claim is not well 
grounded. 

The veteran is free at any time in the future to submit 
evidence in support of his claim.  A medical opinion linking 
any current findings of bruxism with the veteran's nervous 
disability would be helpful in well grounding his claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to disability compensation for asthma as a result 
of VA medical treatment under the provisions of 38 U.S.C.A. § 
1151 is denied.

Entitlement to disability compensation for cataracts as a 
result of VA medical treatment under the provisions of 38 
U.S.C.A. § 1151 is denied.

Entitlement to disability compensation for bruxism as a 
result of VA medical treatment under the provisions of 38 
U.S.C.A. § 1151 is denied.

Entitlement to secondary service connection for bruxism is 
denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 11 -


- 11 -


